Exhibit 10.2

Execution Version

SANCHEZ ENERGY CORPORATION

2019 EXECUTIVE INCENTIVE PLAN

1.     Purpose.  This Sanchez Energy Corporation (the “Company”) 2019 Executive
Incentive Plan (as it may be amended, the “Plan”) is designed to align the
interests of the Company and certain key employees of Sanchez Oil & Gas
Corporation (“SOG”) that provide services to the Company.

2.     Adoption of the Plan.  The Company, intending to be legally bound, hereby
adopts the Plan effective as of May 6, 2019 (the “Effective Date”).  The Plan
shall be in effect as of the Effective Date and shall continue until December
31, 2019, unless earlier terminated in accordance with Section 9(e) before
December 31, 2019 (the “Term”). The expiration of the Term shall not in any
event reduce or adversely affect any amounts due to any Participant hereunder.

3.     General.  The compensation provided under this Plan is intended to be in
addition to all other compensation payable to Participants under any employment,
executive services or similar agreement in effect with the Company or any of its
direct or indirect subsidiaries and to be made to the Participants in lieu of
any cash-based or equity-based awards under the Company’s or SOG’s existing
compensation or incentive plans going forward, for the duration of the Term.

4.     Definitions.  For purposes of this Plan:

(a)          “Board” means the Company’s Board of Directors.

(b)          “Cause” means “Cause” as defined in the employment, executive
services or similar agreement between the Participant and any member of the
Company Group.

(c)          “Committee” means the Special Committee of the Board while in
effect, and thereafter, the Compensation Committee of the Board.

(d)          “Company Group” means the Company and its direct and indirect
subsidiaries.

(e)          “Continuous Service” means the Participant’s continued service with
any member of the Company Group, an affiliate or in respect of any member of the
Company Group pursuant to the Services Agreement, dated as of December 19, 2011,
by and between SOG and the Company.

(f)           “Disability” means “Disability” as defined in any employment,
executive services or similar agreement between the Participant and any member
of the Company Group.

(g)          “First Quarter Bonus” means the actual cash bonus to be paid to
each Participant with respect to the first quarter of fiscal year 2019 promptly
upon adoption of the Plan and the Participant’s acceptance of the Participant’s
Participation Agreement.

(h)          “Good Reason” means “Good Reason” as defined in any employment,
executive services or similar agreement between the Participant and any member
of the Company Group.

(i)           “Participant” means each of the individuals listed on Exhibit 1
hereto.

(j)           “Participation Agreement” means the agreement between the Company
and a Participant granting a Participant a First Quarter Bonus and the
opportunity to earn Quarterly Performance Bonuses under this Plan and in the
form attached hereto as Schedule B.

(k)          “Performance Goals” means the Quarterly and YTD Performance Goals,
together or separately.










 

(l)          “Performance Metrics” means: (i) average daily production (Boe/d);
(ii) production expenses per Boe; and (iii) cash general and administrative
expenses (“Cash G&A”).

(m)        “Qualifying Termination” means a termination of a Participant’s
Continuous Service due to death or Disability, by the Company without Cause or
by the Participant for Good Reason.

(n)         “Quarter” means each of the following periods: April 1, 2019 through
June 30, 2019 (“Second Quarter”); July 1, 2019 through September 30, 2019
(“Third Quarter”); and October 1, 2019 through December 31, 2019 (“Fourth
Quarter”).

(o)           “Quarterly Performance Bonus” means, in the case of any
Participant, the actual cash bonus, if any, as determined pursuant to Section
6(a) below.

(p)         “Quarterly Performance Goals” means for each Performance Metric set
forth on Schedule A: (i) the Quarterly Threshold Performance Goal; (ii)
Quarterly Target Performance Goal; and (iii) Quarterly Maximum Performance Goal.

(q)         “Quarterly Target Bonus” means a Participant’s target bonus amount
in respect of each Quarter as set forth in the Participant’s Participation
Agreement, assuming achievement of each Quarterly Target Performance Goal for
each Performance Metric.

(r)         “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.

(s)         “YTD Performance Goals” means for each Performance Metric set forth
on Schedule A:  (i) the YTD Threshold Performance Goal; (ii) YTD Target
Performance Goal; and (iii) YTD Maximum Performance Goal.

5.    Eligible Participants.  Only the individuals set forth on Exhibit 1 hereto
shall be Participants under the Plan, receive a First Quarter Bonus and be
eligible to earn and be paid Quarterly Performance Bonuses.

6.    Terms of Participation.

(a)         Quarterly Performance Bonus. Subject to the provisions of this Plan,
each Participant shall be eligible to earn a Quarterly Performance Bonus as of
the end of each Quarter. Subject to the provisions of this Section 6, the actual
amount payable with respect to a given Quarter (the “Quarterly Performance
Bonus”) is equal to the Quarterly Performance Bonus Amount as calculated
pursuant to the chart below and adjusted, upwards or downwards, by the amount of
a True-Up or True-Down, as defined and described below.

(i)          Calculation of Quarterly Performance Bonus Amount.  The Quarterly
Performance Bonus Amount, if any, is calculated as the sum of the amounts
determined payable for each Performance Metric for the applicable Quarter, based
on the level of achievement of the applicable Performance Metric in such Quarter
as assessed against Quarterly Performance Goals. The amount payable with respect
to a Performance Metric in a given Quarter is determined as follows:

 

 

 

If the Quarterly Threshold Performance Goal is not Achieved for a given
Performance Metric, then:

No amount with respect to that Performance Metric is payable.

If the Quarterly Threshold Performance Goal is Achieved for a given Performance
Metric, then:

An amount equal to 50% of the applicable Weighting of the Quarterly Target Bonus
is payable.

 





2




 

If the Quarterly Target Performance Goal is Achieved for a given Performance
Metric, then:

An amount equal to 100% of the applicable Weighting of the Quarterly Target
Bonus is payable.

If the Quarterly Maximum Performance Goal is Achieved for a given Performance
Metric, then:

An amount equal to 200% of the applicable Weighting of the Quarterly Target
Bonus is payable.

If the performance level achieved for a given Performance Metric is between
Quarterly Threshold and Quarterly Target Performance Goals, then:

The amount payable with respect to the Performance Metric is determined through
linear interpolation between 50% and 100% and is equal to such percentage of the
applicable Weighting of the Quarterly Target Bonus.

If the performance level achieved for a given Performance Metric is between
Quarterly Target and Quarterly Maximum Performance Goals, then:

The amount payable with respect to the Performance Metric is determined through
linear interpolation between 100% and 200% and is equal to such percentage of
the applicable Weighting of the Quarterly Target Bonus.

 

(ii)         Adjustment of Quarterly Performance Bonus Amount.  Once the
Quarterly Performance Bonus Amount is determined, the actual Quarterly
Performance Bonus payable is calculated by applying the applicable adjustment,
if any, described below. In order to determine whether an adjustment will apply,
performance with respect to each Performance Metric for the period commencing on
January 1, 2019 and expiring on the last day of the applicable Quarter (for each
Quarter, the applicable “YTD Performance Period”) will be assessed and
determined in a manner consistent with the calculation of the Quarterly
Performance Bonus Amount. If the Quarterly Performance Bonus Amount as
determined pursuant to the achievement of the Quarterly Performance Goals is
less than the amount that would be payable for a Quarter based on the
achievement of the YTD Performance Goals through such date, the Quarterly
Performance Bonus will be increased to a level equal to the amount payable with
respect to the achievement of the YTD Performance Goals for such Quarter (the
“True-Up”); provided,  that, no additional True-Up addition will be provided for
performance in excess of the Quarterly Maximum Performance Goal. Conversely, if
the Quarterly Performance Bonus Amount as determined pursuant to the achievement
of the Quarterly Performance Goals is greater than the amount that would be
payable for a Quarter based on the achievement of the YTD Performance Goals
through such date, the Quarterly Performance Bonus will be decreased to a level
equal to the amount payable with respect to the achievement of the YTD
Performance Goals for such Quarter (the “True-Down”); provided,  that, no
additional True-Down reduction will be provided for performance below the
Quarterly Threshold Performance Goal. For the avoidance of doubt, if the
calculations for the Quarterly Performance Bonus Amount and with respect to the
achievement of YTD Performance Goals for any Quarter result in the same number,
no such adjustment will be made.

(iii)       Limitation on Adjustment of Quarterly Performance Bonus Amount. 
Notwithstanding the foregoing, in the event that the level of achievement of a
Performance Metric in a Quarter is determined to be below the Quarterly
Threshold Performance Goal, then no portion of the Quarterly Performance Bonus
shall be payable with respect to such Performance Metric in the applicable
Quarter. Moreover, in the event the level of achievement of a Performance Metric
in a Quarter is equal to or in excess of the Quarterly Threshold Performance
Goal, but less than or equal to the Quarterly Target Performance Goal, the
portion of the Quarterly Performance Bonus payable with respect to such
Performance Metric shall not be less than the portion of the Quarterly
Performance Bonus determined to be payable with respect to such Performance
Metric based on the achievement level of the Quarterly Performance Goal. In
addition, in the event that the level of achievement of a Performance Metric in
a Quarter is in excess of the Quarterly Target Performance Goal, the portion of
the Quarterly Performance Bonus payable with respect to such Performance Metric
shall not be less than the portion of the Quarterly Performance Bonus determined
to be payable with respect to such Performance Metric based on the achievement
of the Quarterly Target Performance Goal.





3




 

(iv)        Clawback Amount.  In the event that the aggregate total of the First
Quarter Bonus and any individual Quarterly Performance Bonuses paid or payable
for each Quarter (the “Original Payout Amount”), as determined at the end of the
Fourth Quarter, exceeds the aggregate amount determined to be payable for the
YTD Performance Period as of such date on a retrospective based on the
achievement level of YTD Performance Goals for the fiscal year 2019, with such
aggregate amount consisting of the First Quarter Bonus and a cumulative amount
paid in respect of the Second and Third Quarters and payable in respect of the
Fourth Quarter (the “Recalculated Payout Amount”), the Company may recover such
overage amount (the “Clawback Amount”) from Quarterly Performance Bonuses that
have been paid or are payable. For the avoidance of doubt, the Participant will
not be requested or obligated to repay any amounts under the Plan in excess of
any amounts received under the Plan, with the First Quarter Bonus mathematically
excluded from such calculation and exempted in full from any Clawback Amount.
The Participant may elect the manner in which the Clawback Amount will be
recovered by the Company from one (or a combination) of the following
mechanisms: (i) the Quarterly Performance Bonus payable with respect to the
Fourth Quarter shall be reduced by all or a portion of the Clawback Amount
and/or (ii) the Participant shall make a one-time reconciling payment in an
amount equal to the Clawback Amount to the Company. In the event that the
Original Payout Amount as determined at the end of the Fourth Quarter is less
than the Recalculated Payout Amount as determined at the end of the Fourth
Quarter (the “Additional Amount”), then the Participant is entitled to receive a
one-time reconciling payment equal to the Additional Amount from the Company,
which shall be payable as part of the Quarterly Performance Bonus payable with
respect to the Fourth Quarter.

In the event any Clawback Amount is determined repayable to the Company such
that a portion or all of the Quarterly Performance Bonuses that were payable
with respect to the Quarters are recovered by the Company, then the Company will
administer the recovery of such Clawback Amount in a manner that does not
adversely impact the Participant from an income tax perspective.  The Company
agrees to provide the Participant with adequate time to pay any Clawback Amount
to the Company, taking into consideration actual net cash amounts received, and
recovery from the IRS of historical amounts withheld on Quarterly Performance
Bonuses which are the subject of the Clawback Amount, and will furnish one or
more amended IRS forms W-2, as applicable based on the year in which such form
is received, to reflect such revised payment amounts and recapture prior
withholding amounts.

(b)         Timing of Payment; Estimated Payments. Any Quarterly Performance
Bonus required to be paid under this Plan shall be paid by the Company within
fifteen (15) days after the Certification Date (as defined below), but in any
event, no later than March 15, 2020. The Company may pay an estimated Quarterly
Performance Bonus (an “Estimated Quarterly Performance Bonus”) with respect to
each Quarter; provided,  that, (x) to the extent that the Estimated Quarterly
Performance Bonus exceeds the amount of the Quarterly Performance Bonus
determined payable based upon the certification of achievement of applicable
Performance Goals (the “Final Quarterly Performance Bonus Amount”), the
Participant shall repay the Company any such excess amount within thirty (30)
days of the Certification Date, but in any event, no later than March 15, 2020
and (y) to the extent that the Estimated Quarterly Performance Bonus is less
than the Final Quarterly Performance Bonus Amount, the Company shall make a
payment to the Participant equal to the excess of the applicable final amount
over the applicable estimated amount within fifteen (15) days of the
Certification Date, but in any event, no later than March 15, 2020. In the event
the Participant fails or elects not to repay any amount required to be repaid
pursuant to this Section 6(b), such amount shall be offset from unpaid amounts
due to the Participant under the Plan, including Quarterly Performance Bonuses
with respect to future Quarters.

(c)         Termination of Continuous Service. In the event a Participant’s
Continuous Service terminates due to a Qualifying Termination prior to the end
of the Term, the Participant shall (x) be paid a  pro rata portion of the
Quarterly Performance Bonus, if any, based on the actual performance results for
the Quarter in which such termination occurs, with such pro rata portion
determined based on the number of





4




 

days the Participant was employed as an employee of SOG or its subsidiaries or
an officer of the Company Group, as the case may be, during the applicable
Quarter and payable at the same time such Quarterly Performance Bonus would have
otherwise been paid and (y) forfeit the right to receive any Quarterly
Performance Bonus in respect of any subsequent Quarter during the Term. If a
Participant’s Continuous Service terminates for any reason other than a
Qualifying Termination prior to the end of the Term, the Participant shall
forfeit the right to any Quarterly Performance Bonus in respect of the Quarter
in which the termination occurs and any subsequent Quarter.

7.    Performance Goals.  Promptly after the end of each Quarter (such actual
date, the “Certification Date”), the Committee shall certify the degree to which
the applicable Performance Goals have been achieved or exceeded and the amount,
if any, payable to each Participant hereunder subject to the terms and
conditions contained herein. Each Performance Metric shall be weighted as
follows in determining the Quarterly Performance Bonus, if any, that is payable
to the Participant, and the Clawback Amount and the Additional Amount, as
applicable: Average daily production (Boe/d) – 33.3%; Production expenses per
Boe – 33.3%; and Cash G&A – 33.4% (each, a “Weighting”).

8.    Plan Administration.  This Plan shall be administered by the
Committee.  The Committee is given full authority and discretion within the
limits of this Plan to establish such administrative measures as may be
necessary to administer and attain the objectives of this Plan and may delegate
the authority to administer the Plan to an officer of the Company.  The
Committee shall have full power and authority to construe and interpret this
Plan and any interpretation by the Committee shall be final, conclusive and
binding on all Participants and shall be accorded the maximum deference
permitted by law.

9.    Miscellaneous.

(a)  Non-Assignment; Non-Transferability. All rights and interests of the
Participants under this Plan shall be non-assignable and non-transferable, and
otherwise not subject to pledge or encumbrance, whether voluntary or
involuntary, other than by will or by the laws of descent and distribution.  In
the event of any sale, transfer or other disposition of all or substantially all
of the Company’s assets or business, whether by merger, stock sale,
consolidation or otherwise, the Company may assign this Plan.

(b)  Release of Claims. Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Company Group with respect to claims arising from such
payment under the Plan.

(c)  Withholding. Payment of amounts due under the Plan shall be provided to the
Participant in the same manner as the Participant receives the Participant’s
regular paycheck or by mail at the last known address of the Participant in the
possession of the Company, at the discretion of Committee.  The Company will
deduct all applicable taxes and any other withholdings required or requested by
the Participant to be withheld with respect to the payment of any award pursuant
to this Plan.

(d)  Unfunded Plan. The Company shall not be required to establish any special
or separate fund or to make any other segregation of assets to ensure the
payment of any award provided for hereunder.

(e)  Amendment; Termination. The Company, in its sole discretion, shall have the
right to amend or terminate this Plan at any time; provided,  that, in no event
shall any amendment or termination adversely affect the rights of the
Participants hereunder.  Subject to the foregoing, the Plan shall terminate upon
the satisfaction of all obligations of the Company or its successor entities
hereunder.

(f)   No Right to Continued Service. Nothing contained in this Plan shall in any
way affect the right and power of any member of the Company Group to discharge
any Participant or otherwise terminate





5




 

Participant’s Continuous Service, at any time or for any reason or to change the
terms of the Participant’s Continuous Service in accordance with the terms of
the Participant’s employment, executive services or similar agreement, as
applicable, in any manner.

(g)  Expenses. Except as otherwise provided under this Plan, any expense
incurred in administering this Plan shall be borne by the Company.

(h)  Captions. Captions preceding the sections hereof are inserted solely as a
matter of convenience and in no way define or limit the scope or intent of any
provision hereof.

(i)   Governing Law. The Plan and each Participation Agreement shall be
construed, regulated, interpreted and administered according to the laws of the
State of Texas, without regard to conflict of law principles.  Any persons or
corporations who now are or shall subsequently become parties to the Plan shall
be deemed to consent to this provision.

(j)   Section 409A. The Plan is intended to either comply with, or be exempt
from, the requirements of Section 409A.  To the extent that the Plan is not
exempt from the requirements of Section 409A, the Plan is intended to comply
with the requirements of Section 409A and shall be limited, construed and
interpreted in accordance with such intent.  Notwithstanding the foregoing, in
no event whatsoever shall any member of the Company Group be liable for any
additional tax, interest, income inclusion or other penalty that may be imposed
on a Participant by Section 409A or for damages for failing to comply with
Section 409A

*     *     *     *     *

 

 



6




 

IN WITNESS WHEREOF, Sanchez Energy Corporation has caused the Plan to be signed
by its duly authorized officer as of the date first set forth above.

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

/s/ Gregory B. Kopel

 

Name:

Gregory B. Kopel

 

Its:

Executive Vice President, General Counsel and Secretary

 

 

 



Incentive Plan Signature Page




 

SCHEDULE A

 

 

 

 

 

 

 

 

 

Quarterly Performance Goals

 

YTD Performance Goals

 

Second
Quarter

Third
Quarter

Fourth
Quarter

 

YTD Performance
Period –
Second Quarter

YTD Performance
Period –
Third Quarter

YTD Performance
Period –
Fourth Quarter

Average daily production (Boe/d)

Quarterly Maximum Performance Goal

64,199

60,367

57,026

YTD Maximum Performance Goal

68,486

65,750

63,551

Quarterly Target Performance Goal

58,363

54,879

51,842

YTD Target Performance Goal

62,260

59,773

57,774

Quarterly Threshold Performance Goal

52,526

49,391

46,658

YTD Threshold Performance Goal

56,034

53,795

51,996

Production expenses per Boe (1)

Quarterly Maximum Performance Goal

$12.57

$12.67

$12.89

YTD Maximum Performance Goal

$12.36

$12.45

$12.55

Quarterly Target Performance Goal

$13.97

$14.08

$14.32

YTD Target Performance Goal

$13.73

$13.84

$13.95

Quarterly Threshold Performance Goal

$15.36

$15.49

$15.76

YTD Threshold Performance Goal

$15.10

$15.22

$15.34

Cash G&A (2) (in thousands)

Quarterly Maximum Performance Goal

$21,750

$21,750

$21,750

YTD Maximum Performance Goal

$43,500

$65,250

$87,000

Quarterly Target Performance Goal

$24,167

$24,167

$24,167

YTD Target Performance Goal

$48,333

$72,500

$96,667

Quarterly Threshold Performance Goal

$26,583

$26,583

$26,583

YTD Threshold Performance Goal

$53,167

$79,750

$106,333

 

(1)



Cash oil and natural gas production expenses, excluding unplanned
service/midstream contract deficiency penalties from reduced activity levels,
unplanned increases in midstream/marketing contract rates and non-recurring
items, assuming anticipated accounting classification of planned workover
activities.

 

(2)



Cash G&A, excluding severance/retention payments, costs associated with
strategic alternatives and non-recurring items.





 




 

SCHEDULE B

TO: {PARTICIPANT NAME}

FROM:

DATE: ______________, 2019

RE: Participation Agreement under the Sanchez Energy Corporation 2019 Executive
Incentive Plan

1.           We are pleased to advise you that you will be eligible to receive
Quarterly Performance Bonuses pursuant to the Sanchez Energy Corporation (the
“Company”) 2019 Executive Incentive Plan (as it may be amended, the
“Plan”).  Terms used herein with initial capital letters have the meanings set
forth in the Plan and this Participation Agreement shall be, in all respects,
subject to the terms and conditions of the Plan.  A copy of the Plan as in
effect of the date hereof has been furnished to you and you agree to be bound by
the terms and conditions of the Plan and this Participation Agreement.  In the
event of any conflict between the terms and conditions of this Participation
Agreement and the Plan, the terms and conditions of the Plan shall control.

2.           First Quarter Bonus.  Promptly upon your acceptance of this
Participation Agreement, you will receive an upfront initial payment of
$___________ with respect to the first quarter of fiscal year 2019.

3.           Quarterly Performance Bonus.  Your Quarterly Target Bonus amount in
respect of each Quarter is $___________.

4.           Performance Bonus Performance Measure.  Your Quarterly Performance
Bonus, if any, is calculated in accordance with the terms of the Plan and based
on the achievement of Quarterly and YTD Performance Goals, as applicable and as
set forth on Schedule A of the Plan, and subject to adjustment or possible
recovery as described in the Plan.

5.           Payment Schedule.  Your Quarterly Performance Bonus amounts, if
any, will be paid to you by the Company within fifteen (15) days after the
Certification Date with respect to such Quarter (but in no event later than
March 15, 2020) and otherwise in accordance with and subject to the terms and
conditions of the Plan. In the event your Continuous Service terminates due to a
Qualifying Termination prior to the end of the Term, you shall (x) be paid a pro
rata portion of the Quarterly Performance Bonus, if any, based on the actual
performance results for the Quarter in which such termination occurs, with such
pro rata portion determined based on the number of days you were employed as an
employee of SOG or its subsidiaries or an officer of the Company Group, as the
case may be, during the applicable Quarter and payable at the same time such
Quarterly Performance Bonus would have otherwise been paid and (y) forfeit the
right to receive any Quarterly Performance Bonus in respect of any subsequent
Quarter during the Term. If your Continuous Service terminates for any reason
other than a Qualifying Termination prior to the end of the Term, you shall
forfeit the right to any Quarterly Performance Bonus in respect of the Quarter
in which the termination occurs and any subsequent Quarter.

The Company may pay you an Estimated Quarterly Performance Bonus with respect to
each Quarter prior to the applicable Certification Date; provided,  that, (x) to
the extent the Estimated Quarterly Performance Bonus exceeds the Final Quarterly
Performance Bonus Amount, you shall repay the Company any such excess amount
within thirty (30) days of the Certification Date, but in any event, no later
than March 15, 2020 and (y) to the extent the Estimated Quarterly





 




 

Performance Bonus is less than the Final Quarterly Performance Bonus Amount, the
Company shall make a payment to you equal to the excess of the applicable final
amount over the applicable estimated amount within fifteen (15) days of the
Certification Date, but in any event, no later than March 15, 2020. In the event
you fail to repay any amount required to be repaid hereunder, such amount shall
be offset from unpaid amounts due to you under the Plan.

Nothing contained in the Plan shall in any way affect the right and power of any
member of the Company Group to discharge or otherwise terminate your Continuous
Service at any time or for any reason.  Your rights under this Participation
Agreement and any interest in or right to the Quarterly Performance Bonus
payment, if any, may not be transferred or assigned by you, other than by will
or by the laws of descent and distribution. The Company will deduct all
applicable taxes and any other withholdings required or requested by you to be
withheld with respect to the payment of any award pursuant to the Plan.

The Company intends for the Quarterly Performance Bonus payments, if any, to
either comply with, or be exempt from, the requirements of Section 409A.  To the
extent that any Quarterly Performance Bonus is not exempt from the requirements
of Section 409A, the Quarterly Performance Bonus is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent.  Notwithstanding the foregoing, in no event
whatsoever shall any member of the Company Group be liable for any additional,
tax, interest, income inclusion or other penalty that may be imposed on you by
Section 409A or for damages for failing to comply with Section 409A.  You are
hereby encouraged to consult immediately with your tax advisor regarding the tax
consequences of any Quarterly Performance Bonus payments including, without
limitation, any possible tax consequences in connection with Section 409A.

We greatly appreciate your contributions to the Company and look forward to
working together with you towards the Company’s future successes.  If you have
any questions regarding this Participation Agreement, please contact the
Company’s General Counsel at 1000 Main Street, Suite 3000, Houston, Texas 77002
(telephone:  (713) 783-8000).

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Its:

 

 





 




 

EXHIBIT 1

 

(a) A.R. Sanchez, Jr.

(b) Antonio R. Sanchez, III

(c) Cameron W. George

(d) Gregory B. Kopel

(e) Patricio D. Sanchez

 

 

